Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 1 of 33 PagelD# 303

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA

Vv. Criminal Action No. 3:20cr3
QUOTEZ T. PAIR,
Defendant.
MEMORANDUM OPINION

This matter is before the Court on DEFENDANT’S MOTION TO
DISMISS INDICTMENTS FOR VIOLATIONS OF DEFENDANT’S SPEEDY TRIAL
(ECF No. 39) (the “MOTION”’). Having considered Pair’s undated
letter received October 5, 2020 (ECF No. 37), DEFENDANT’S OBJECTION
TO TRIAL CONTINUANCE (ECF No. 44), the supporting, opposing, and
reply memoranda, the arguments of counsel, and the supplemental
briefing, and for the reasons stated below, DEFENDANT’S MOTION TO
DISMISS INDICTMENTS FOR VIOLATIONS OF DEFENDANT'S SPEEDY TRIAL
(ECF No. 39) will be denied as to the alleged violation of the
Speedy Trial Act. In Pair’s undated letter received October 5,
2020 (ECF No. 37), DEFENDANT’S REPLY TO GOVERNMENT’S MOTION IN
OPPOSITION TO DISMISS INDICTMENT (ECF No. 41), DEFENDANT'S
SUPPLEMENTAL BRIEF ON MOTION TO DISMISS INDICTMENTS FOR VIOLATIONS
OF DEFENDANT’S RIGHT TO A SPEEDY TRIAL (ECF No. 66), and
DEFENDANT’S RESPONSE TO GOVERNMENT’S SUPPLEMENTAL BRIEF IN

OPPOSITION OF MOTION TO DISMISS FOR VIOLATIONS OF DEFENDANT’S
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 2 of 33 PagelD# 304

SPEEDY TRIAL RIGHT (ECF No. 76), Pair asserts that his Sixth
Amendment right to a speedy trial has been denied. That issue will
be addressed in another Memorandum Opinion.

BACKGROUND

Unforeseeable and unfortunate circumstances have _ kept
defendant Quotez T. Pair awaiting trial for more than a year. Pair
was indicted on January 21, 2020 on two counts of distributing
fentanyl.! ECF No. 1. He was arrested on January 30 and made his
initial appearance the next day. ECF Nos. 5 & 6. On February 5, he
was arraigned and ordered detained. ECF Nos. 9 & 10.

Pair’s trial was originally scheduled for April 6. Then the
COVID-19 pandemic struck. Citing the pandemic and the declared
state of emergency in Virginia, Chief Judge Mark Davis issued a
General Order on March 13 continuing all jury trials scheduled in
the Eastern District of Virginia from March 16 to April 17 and
excluding those days from speedy trial calculations. General Order
2020-02 at 3, No. 2:20mc7, ECF No. 2. In four further General
Orders, the Court extended these continuances and the exclusion of
time from speedy trial calculations through September 13.% See

General Order 2020-07 at 7, No. 2:20mc7, ECF No. 7 (issued March

 

1 All dates are in 2020 unless otherwise noted.

2 The Court also issued General Order 2020-06, No. 2:20mc7, ECF
No. 6, on March 23 in which the Court did not further continue
trials but rather expounded on General Order 2020-02’s ends-of-
justice findings.
Case 3:20-cr-00003-REP Document 83 Filed 01/27/21 Page 3 of 33 PagelD# 305

24 and addressing the period from April 18 through May 1); General
Order 2020-12 at 6-7, No. 2:20mc7, ECF No. 12 (issued April 15 and
addressing the period from May 2 through June 10); General Order
2020-16 at 15 n.10, No. 2:20mc7, ECF No. 16 (issued May 26 and
addressing the period from June 11 through July 6); General Order
2020-19 at 22, No. 2:20mc7, ECF No. 20 (issued June 30 and
addressing the period from July 7 through September 13).

In light of General Orders 2020-02, 2020-06, and 2020-07, the
Government filed a motion for continuance on March 31, asking the
Court to recalculate Pair’s speedy trial date as May 27 and
reschedule his trial within that period. ECF No. 11. On April 6,
the Court granted the Government’s motion. ECF No. 12. Having
considered the General Orders and the “evolving public health
crisis” facing Virginia, the Court issued an order extending Pair’s
speedy trial date to May 27 and canceling the April 6 trial. Id.

While jury trials were continued in the District, the only
pretrial motions filed involved Pair’s representation. The Court
received a letter motion from Pair on April 22 requesting new
counsel, complaining that no motions had been filed on his behalf,
and asserting that his rights were being violated. ECF No. 13.
This letter motion was followed the next day by his counsel’s
motion to withdraw. ECF No. 14. On April 29, the Court granted
both motions and ordered the clerk to appoint new counsel. ECF No.

15. Pair’s new counsel filed a motion to withdraw less than a month
Case 3:20-cr-00003-REP Document 83 Filed 01/27/21 Page 4 of 33 PagelD# 306

later, citing the risk of meeting in-person with Pair during the
pandemic. ECF No. 16. The Court granted this motion and ordered
the clerk to appoint new counsel. ECF No. 17.

On August 21, the Court received a second letter motion from
Pair requesting new counsel, complaining that his counsel had
failed to file motions on his behalf, asserting that the Assistant
United States Attorney was threatening extra charges if he did not
agree to a plea deal, and arguing that his indictment was
defective. ECF No. 20. The Court received a similar letter motion
on August 24. ECF No. 22. The Court heard both motions on September
3 and denied both the following day. ECF Nos. 27 & 28.

When the District resumed jury trials in September, Pair’s
trial, rescheduled for September 30, was to be the second held in
the Richmond Division since the beginning of the pandemic. See ECF
No. 19 (rescheduling trial). But on September 18, Pair’s counsel
moved for a continuance. ECF No. 31. She informed the Court that,
in order to avoid permanent disability, she required urgent surgery
that had been scheduled on the day jury selection was to take

place - September 29.3

 

3 The Court’s July 2 order (ECF No. 19) scheduled Pair’s trial to
begin on September 30. However, because of the procedures necessary
to safely select a jury during the COVID-19 pandemic, the Court
dedicated September 29 to jury selection.
Case 3:20-cr-00003-REP Document 83 Filed 01/27/21 Page 5 of 33 PagelD# 307

The Court acted as quickly as possible to resolve this motion.
After conferring with the parties in a series of conference calls
on September 21, the Court heard the motion on September 22. After
ascertaining from Pair that he preferred to proceed with new
counsel rather than to wait for his then-current counsel to recover
from surgery, Tr. 2:21-22, 3:14-20, ECF No. 55, the Court granted
the motion, continuing Pair’s trial “until further order of the
Court after new counsel is appointed” and directing the clerk to
appoint new counsel. ECF No. 34. New counsel was appointed later
that day, and after conferring with the parties on September 24,
the Court issued an order continuing Pair’s trial until December
7 to allow new counsel time for adequate preparation. ECF No. 36.

Shortly thereafter, on October 5, the Court received a letter
from Pair complaining that his right to a speedy trial was being
violated. ECF No. 37. The Court ordered counsel to discuss the
letter with Pair and to file any appropriate motions. ECF No. 38.
Counsel filed the MOTION on October 21. ECF No. 39.

Since Pair filed the MOTION, the pandemic has once again
necessitated the continuance of jury trials in the District. Citing
the rise in COVID-19 cases in the District, the Court issued
General Order 2020-22 on November 16, which continued all jury
trials in the District and excluded the period from November 16
through January 19, 2021 from speedy trial calculations. General

Order 2020-22 at 3-8. The Court provided Pair the opportunity to
Case 3:20-cr-00003-REP Document 83 Filed 01/27/21 Page 6 of 33 PagelD# 308

object to General Order 2020-22 before hearing the MOTION. ECF No.
43.4 Pair filed his objection on November 23. ECF No. 44.

On December 9, the Court held an evidentiary hearing on the
MOTION. ECF No. 64. At the hearing, the Court ordered supplemental
briefing and set Pair’s trial for the earliest possible date for
jury trials in the District - January 19. ECF No. 65.

However, the rates of COVID-19 cases and hospitalizations in
the District continued to rise through December and into January.
See General Order 2021-01 at 3-5. On January 8, 2021 the Court
issued the latest General Order, which continued all jury trials
in the District and excluded the period from January 19, 2021
through February 28, 2021 from speedy trial calculations. General
Order 2020-21. After conferring with the parties on the next
business day and having considered General Orders 2021-01's
findings, the Court issued an order continuing Pair’s trial until
March 8, 2021.5 ECF No. 77.

The supplemental briefing on the MOTION concluded on January

11, and the MOTION is now ripe for decision.

 

4 In this Order, the Court also established a briefing schedule
for Pair’s pro se Motion to Dismiss the Indictment (ECF No. 42) on
the grounds that it is defective (ECF No. 42), which the Court
received on November 18.

5 March 8 was the earliest date possible due to other criminal
trials scheduled in the courthouse and defense counsel’s
availability.
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 7 of 33 PagelD# 309

DISCUSSION
I. Legal Framework

The Speedy Trial Act requires federal criminal trials to begin
“within seventy days from the filing date (and making public) of
the information or indictment, or from the date the defendant has
appeared before a judicial officer of the court in which such
charge is pending, whichever date last occurs.” 18 U.S.C.
§ 3161(c)(1). However, the Act recognizes that, under some
circumstances “there are valid reasons for greater delay.” Zedner
v. United States, 547 U.S. 489, 497 (2006). When there is a valid
reason for delay, the Act excludes that delay from the speedy trial
calculation. Id. Two valid reasons for delay are relevant the
speedy trial calculation in this case.

First, § 3161 (h) (1) excludes “[(a]ny period of delay resulting
from other proceedings concerning the defendant.” “Other
proceedings concerning the defendant” include: (1) the day of the
defendant’s arraignment, when it occurs after his or her initial
appearance, 18 U.S.C. § 3161 (h) (1); (2) “any pretrial motion, from
the filing of the motion through the conclusion of the hearing on,
or other prompt disposition of, such motion,” as well as any period
after the hearing while the court awaits post-hearing submissions
from the parties, id. § 3161 (h) (1) (D); and (3) an additional period

“not to exceed thirty days” after post-hearing submissions come in
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 8 of 33 PagelD# 310

while the court decides the motion, id. § 3161(h) (1) (H). See United

States v. Stoudenmire, 74 F.3d 60, 63 & n.3 (4th Cir. 1996).

 

Second, § 3161(h) (7) (A) excludes what are commonly called
“ends-of-justice” continuances:
Any period of delay resulting from a
continuance granted by any judge on his own
motion or at the request of the defendant or
his counsel or at the request of the attorney
for the Government, if the judge granted such
continuance on the basis of his findings that
the ends of justice served by taking such

action outweigh the best interest of the
public and the defendant in a speedy trial.

A court must “set[] forth, in the record of the case, either orally
or in writing, its reasons for finding that the ends of justice
served by the granting of such continuance outweigh the best
interests of the public and the defendant in a speedy trial.” 18
U.S.C. § 3161(h)(7) (A). The Act lists several factors, “among
others” not listed in the Act, for a court to consider when
granting an ends-of-justice continuance. Id. § 3161(h) (7) (B). One
of the specified factors is “[w]hether the failure to grant such
a continuance in the proceeding would be likely to make
continuation of such proceeding impossible, or result in a
miscarriage of justice.” Id. § 3161(h) (7) (B) (i) (emphasis added).
Other factors include “whether the case is complex or unusual,
whether counsel need additional time to prepare effectively, and
whether delay is necessary to ensure continuity of counsel.” United

States v. Henry, 538 F.3d 300, 303-04 (4th Cir. 2008) (citing
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 9 of 33 PagelD# 311

§ 3161 (h) (8) (B)).® The Act prohibits consideration of two factors:
“general congestion of the court’s calendar” and the prosecution’s
“lack of diligent preparation or failure to obtain available
witnesses.” 18 U.S.C. § 3161(h) (7) (C).

If seventy non-excludable days have passed and a defendant’s
trial has not begun, “the information or indictment shall be
dismissed on motion of the defendant.” Id. § 3162(a) (2). The
defendant bears the burden of proof, except as to delays caused by
the unavailability of the defendant or an essential witness. See
id.

II. Analysis

Pair moves to dismiss the indictment on the basis that more
than seventy days have passed since his initial appearance on
January 31, 2020. He argues that no excludable delay occurred until
April 22 when he filed a motion for new counsel, ECF No. 66 at 5,
implying that his right to a speedy trial was violated when the
government failed to bring him to trial by April 10. Moving

chronologically through the procedural history of this case, the

Court finds that the Act excludes the following periods of delay

 

6 Section 3161(h) (8) was renumbered in 2008 to § 3161(h) (7). See
Judicial Administration and Technical Amendments Act of 2008, Pub.
L. No. 110-406 § 13, 122 Stat. 4291, 4294. The Act lists another
factor that is only relevant “in a case in which arrest precedes
indictment,” 18 U.S.C. § 3161(h) (7) (B) (iii); that factor is not
relevant here because Pair was indicted before he was arrested.
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 10 of 33 PagelD# 312

from the speedy trial calculation in this case: February 5, March
16 through September 22, and September 24 through the present.
Because of these exclusions, Pair’s right to a speedy trial has
not been violated.

a. February 5, the day of Pair’s arraignment, is excluded under
§ 3161 (h) (1).

Pair’s trial clock began on February 1, 2020, the day after
he made his initial appearance. See Stoudenmire, 74 F.3d at 63
(“In determining this 70-day period, the day of the event that
triggers the [Speedy Trial Act] clock, i.e., the filing or opening
of the indictment or the initial appearance, is not included in
the calculation; the clock begins to run the following day.”). The
first excludable delay in the speedy trial calculation occurred on
February 5, the day that Pair was arraigned. See id. (holding that
the Act excludes the day of a defendant’s arraignment if it follows
the indictment under § 3161(h)(1)).
b. March 16 through September 13 is excluded under § 3161 (h) (7)

pursuant to General Orders 2020-02, 2020-07, 2020-12, 2020-16, and
2020-19.

The Court’s General Orders continuing all jury trials in the
Eastern District of Virginia from March 16 through September 13
due to the COVID-19 pandemic - General Orders 2020-02, 2020-07,
2020-12, 2020-16, and 2020-19 - also exclude the same period from
speedy trial calculations under § 3161(h) (7). Pair argues that the

General Orders do not comply with the Act’s requirements for

10
Case 3:20-cr-00003-REP Document 83 Filed 01/27/21 Page 11 of 33 PagelD# 313

granting an ends-of-justice continuance under § 3161{h)(7) and
therefore do not create periods of excludable delay. The first
fault Pairs finds is that the Court did not issue separate orders
“incorporating (the General Orders] and making specific findings
in which the Court considered Mr. Pair’s circumstances.” ECF No.
66 at 9. The second fault Pair finds is that the COVID-19 pandemic
does not justify ends-of-justice continuances, which are
appropriate only when holding trials is impossible. ECF No. 76 at
2.

The Court finds that General Orders 2020-02, 2020-07, 2020-
12, 2020-16, and 2020-19 do comply with the Act’s requirements for
ends-of-justice continuances and therefore create periods of
excludable delay under the Act because: (1) the Court need only
incorporate the General Orders’ findings into the record of this
case by the time it decides the MOTION, (2) the Act does not limit
the Court to granting ends-of-justice continuances only when
holding a trial is impossible; and (3) the Court made specific
findings in the General Orders that apply to Pair as they do all
criminal defendants in the District.

First, the Court can comply with the Act’s requirement that
the ends-of-justice findings justifying a continuance be set forth
in the record of the case by setting them forth here. The Act
requires that these findings be made before or at the time the

court grants a continuance. See Zedner, 547 U.S. at 506 (“[T]he

ll
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 12 of 33 PagelD# 314

Act is clear that the findings must be made, if only in the judge’s

 

mind, before granting the continuance.” (emphasis added)); Henry,
538 F.3d at 304 (“[I]t must be ‘clear from the record that the
court conducted the mandatory balancing contemporaneously with the

granting of the continuance.’” (quoting United States v. Keith, 42

 

F.3d 234, 237 (4th Cir. 1994))). However, those findings can be

entered into the record of the case as late as the court’s ruling

 

on the defendant’s motion to dismiss. See Zedner, 547 U.S. at 507
(“[T]he Act implies that those findings must be put on the record
by the time a district court rules on a defendant’s motion to
dismiss under § 3162(a)(2).”); Henry, 538 F.3d at 304 (“The court
is only required to state its findings on the record by the time
it rules on the defendant’s motion to dismiss... .”).

Each of the General Orders continuing criminal jury trials in
the District contain detailed findings about the effect of the
COVID-19 pandemic on the Court’s ability to conduct fair and safe
jury trials. See General Order 2020-02 at 1-4; General Order 2020-
06 at 1-6; General Order 2020-07 at 1-8; General Order 2020-12 at
1-4, 6-7; General Order 2020-16 at 6-12, 14-15 & n.10; General
Order 2020-19 at 1-7, 13-23. Based on those findings, the Court
concluded that “the ends of justice served by ordering the
continuances outweigh the best interests of the public and each
defendant in a speedy trial.” General Order 2020-02 at 4; see also

General Order 2020-06 at 5-6; General Order 2020-07 at 8; General

12
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 13 of 33 PagelD# 315

Order 2020-12 at 7; General Order 2020-16 at 15 n.10;’ General
Order 2020-19 at 22-23.8

Further, the Court issued two case-specific orders, ECF No.
12 and ECF No. 19, that incorporated by reference General Order
2020-02, 2020-06, 2020-07, and 2020-19 (but not 2020-12 or 2020-

16).9 To ensure that the General Orders’ finding are clearly set

 

7 In General Order 2020-16, the Court did not recite the statutory
language that the ends of justice served by the continuance
outweigh the best interests of the public and each defendant ina
speedy trial. Nevertheless, the record shows that Chief Judge Davis
did find reach such a conclusion. He refers to “the reasons stated
in General Orders 2020-06, 2020-07, and 2020-12” in justifying why
the period of June 11 through July 6 is “excluded from the speedy
trial calculations for the commencement of trial, pursuant to 18
U.S.C. § 3161(7) (A).” General Order 2020-16 at 15 n.10. Each of
General Orders 2020-06, 2020-07, and 2020-12 include this
statutory language. See General Order 2020-06 at 5-6; General Order
2020-07 at 8; General Order 2020-12 at 7. Further, General Order
2020-16 refers to § 3161(h) (7) (A), where this language is found in
the Act. General Order 2020-16 at 15 n.10.

8 In General Order 2020-19, the Court did not recite the statutory
language that the ends of justice served by the continuance
outweigh the best interests of the public and each defendant in a
speedy trial. The Court did, however, state that every finding
“was made with careful consideration of defendants’, and the
public’s, speedy trial rights” and conclude that “justice is best
served by resuming trials no earlier than September 14, 2020.”
General Order 2020-19 at 22-23. Further, General Order 2020-16
refers to § 3161({h) (7) (A), where this language is found in the
Act. Id. at 22. In addition, the Court’s July 2 order provides an
alternative basis, as discussed below, for excluding the period
excluded by General Order 2020-19 (July 7 through September 13).

9 The Court’s July 2 order, ECF No. 19, will be discussed further
below. The Court’s April 6 order, ECF No. 12, extended Pair’s
speedy trial date to May 27 and canceled his original trial date.
Pair argues that this order does not grant an ends-of-justice
continuance for largely the same reasons as he objects to the
General Orders. ECF No. 66 at 9-10. Because the period excluded by

13
Case 3:20-cr-00003-REP Document 83 Filed 01/27/21 Page 14 of 33 PagelD# 316

forth in the record of this case, the Court now explicitly
incorporates by reference the reasons given in General Orders 2020-
02, 2020-06, 2020-07, 2020-12, 2020-16, and 2020-19 for finding
that the ends of justice served by the continuances granted in the
same General Orders outweigh the best interest of the public and
the defendant in a speedy trial under § 3161(h) (7) (A). Although
the best approach may have been to issue contemporaneous case-
specific orders incorporating those findings into the record of
this case, see Zedner, 547 U.S. at 507 n.7 (“The best practice, of
course, is for a district court to put its finding on the record
at or near the time when it grants the continuance.”), the Act
only requires that the Court incorporate those findings now.
Second, the Court based its conclusions in the General Orders
that the ends of justice served by the continuances outweigh the
best interest of the public and the defendant in a speedy trial on
factors that the Act permits courts to consider. Relying on a

misinterpretation of § 3161(h)(7)(B) in United States v. Olsen,

 

No. SACR 17-76, U.S. Dist. LEXIS 193045 (C.D. Cal. Oct. 14, 2020),
Pair argues that the decision to grant an ends-of-justice
continuance turns on whether proceeding to trial is a “physical

and logistical impossibility.” ECF No. 76 at 2. However, this

 

the April 6 order entirely overlaps with the period excluded by
the General Orders, the April 6 order will not be discussed in
greater detail.

14
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 15 of 33 PagelD# 317

argument contradicts the text of the Act. The Act lists several
factors, “among others” not listed in the Act, for a court to
consider when granting an ends-of-justice continuance. See
18 U.S.C. § 3161(h) (7) (B). “Whether the failure to grant such a
continuance in the proceeding would be likely to make continuation
of such proceeding impossible” is only one of those factors. See
id.

The Court acknowledges that the pandemic has not rendered it
physically impossible to hold a trial. In determining that the
ends of justice served by the General Orders’ continuances outweigh
the best interests of the public and the defendant in a speedy
trial, however, the Court had to consider whether it is possible
to hold a trial in compliance with public health and safety
recommendations and whether holding such a trial would be fair to
the defendant.

In the early months of the pandemic, the Court found that it
would be “impossible to seat a jury... while maintaining
compliance with the current public health and safety
recommendations,” including avoiding gatherings of more than ten
people and maintaining a six-foot distance from others. General
Order 2020-06 at 1, 5. Subsequent General Orders reflect heightened
public health and safety recommendations. See General Order 2020-

07 at 1-2 (noting the closing of schools and some non-essential

businesses in Virginia); General Order 2020-12 at 2 (noting that

15
Case 3:20-cr-00003-REP Document 83 Filed 01/27/21 Page 16 of 33 PagelD# 318

Virginia issued a stay-at-home order less than a week after General
Order 2020-07 was issued); General Order 2020-16 at 6-7, 10, 14
(noting that Virginia’s phased reopening had not begun in various
areas in the District).

As public health and safety recommendations began to relax,
the Court implemented numerous changes to its physical facilities,
the jury selection process, and the trial process to mitigate to
the greatest degree possible the risk to all trial participants.
See General Order 2020-19 at 7-13, 17-20 (describing these changes
and explaining that some changes had “multi-week or multi-month
lead times”); see also General Order 2020-16 at 14-15 (noting that
the Administrative Office of the U.S. Courts and this Court were
working to “develop procedure and ‘best practices’ to safely
conduct a jury trial in the midst of a deadly and contagious
pandemic”). Until these measures were in place, the Court found
that continuing jury trials struck the appropriate balance between
“the health and safety of jurors and prospective jurors, court
employees, criminal defendants, counsel, judges, and the public
with the Constitutional responsibility to continue federal court
operations during the COVID-19 outbreak.” General Order 2020-19 at
22-23.

The Court also had to balance defendants’ right to a speedy
trial with defendants’ right to a fair trial: “the Court cannot

prioritize speed over the critical steps needed to preserve every

16
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 17 of 33 PagelD# 319

accused defendant’s right to a fair trial.” General Order 2020-19
at 16. In the General Orders, the Court found that the nature of
the COVID-19 pandemic implicated defendants’ right to a fair trial.
Namely, the Court considered whether during a pandemic, the Court
could guarantee defendants a focused jury, an adequate opportunity
for counsel to work safely (or at all) with the defendant to
prepare a defense, and a jury that represents a cross-section of
the community. See General Order 2020-06 at 4 (discussing how a
jury could be distracted or “impatient to end the trial in order
to promote their well-being and to care for loved ones”); General
Order 2020-19 at 13, 15, 20-21 (discussing the need to ensure that
jurors are “comfortable with the idea of sitting in an enclosed
courtroom, with a group of strangers, for the entire day,” the
difficulties defense counsel face in communicating with their
clients during the pandemic, and the disparate impact of the
pandemic in the community and its effect on the availability of
childcare for jurors). Given the obstacles to conducting a fair
trial during the COVID-19 pandemic, the Court found that continuing
jury trials was necessary to avoid a miscarriage of justice.
General Order 2020-06 at 4, 6; see also General Order 2020-07 at
7 (incorporating General Order 2020-06’s reasoning); General Order
2020-12 at 6 (same); General Order 2020-16 at 10 n.15 (same);
General Order 2020-19 at 23 (finding that justice is best served

by continuing jury trials).

17
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 18 of 33 PagelD# 320

The Eastern District of Virginia does not stand alone in
concluding that the ends of justice served by postponing trials
during the COVID-19 public health emergency outweigh the best
interests of the public and defendants in a speedy trial: “[c]ourts
across the country have reached the same conclusion.” United States
v. Taylor, No. 18-198, 2020 U.S. Dist. LEXIS 232741, at *18 (D.D.C.
Dec. 10, 2020); see id. at *18-*19 (collecting cases); United
States v. Reese, No. 19crl149, 2020 U.S. Dist. LEXIS 157035, at *7
(D. Minn. Aug. 28, 2020) (“The ongoing COVID-19 pandemic has
resulted in multiple federal district courts excluding time under
the Speedy Trial Act based on ends-of-justice findings.”). And in
the past, courts facing other widespread and unforeseeable
emergency circumstances have granted ends-of-justice continuances.

See Furlow v. United States, 644 F.2d 764, 768 (9th Cir. 1981)

 

(affirming that the delay caused by the eruption of Mt. St. Helens
was excluded from the speedy trial calculation); United States v.
Scott, 245 F. App’x 391, 394 (Sth Cir. 2007) (affirming that the
delay caused by Hurricane Katrina was excluded from the speedy
trial calculation); United States v. Correa, 182 F. Supp. 2d 326,
329 (S.D.N.Y. 2001) (excluding delay caused by 9/11 from the speedy
trial calculation); United States v. Garcia-Baez, Criminal No. 16-
692, 2019 WL 2553621, at *4 & n.8 (D.P.R. June 20, 2019) (excluding

delay caused by Hurricane Maria from the speedy trial calculation);

18
Case 3:20-cr-00003-REP Document 83 Filed 01/27/21 Page 19 of 33 PagelD# 321

United States v. Sdnchez-Senda, Criminal No. 17-529, 2018 WL

 

1737615, at *2 (D.P.R. Apr. 9, 2018) (same).

Third, the Court complied with the Act by making specific
factual findings that apply to all criminal defendants in the
District, including Pair, in support of its conclusion that the
ends of justice served by continuances granted in the General
Orders outweigh the best interests of the public and the defendants
in a speedy trial. Pair argues that the Act requires the Court to
make “specific findings in which the Court considered [his]
circumstances.”!9 ECF No. 66 at 9. In essence, his argument is that
the Court cannot make a finding that the ends of justice served by
a continuance outweigh the best interest of the public and every
defendant in the District in a speedy trial. While the Supreme
Court and the Fourth Circuit do not appear to have squarely
addressed this issue, other courts facing the challenges of

conducting jury trials during the COVID-19 pandemic have found the

 

10 The citation Pair provides as support for the proposition that
the Court must make “case specific findings” or conduct
“individualized consideration of Mr. Pair’s circumstances,” ECF
No. 76 at 4 & n.13, does not support this argument. See United
States v. MacDonald, 456 U.S. 1, 7 n.7 (1982) (noting only that
the Speedy Trial Act was enacted to protect defendants’ Sixth
Amendment right to a speedy trial and that the Act excludes the
period between dismissal of charges and subsequent reinstatement
from the speedy trial calculation).

 

19
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 20 of 33 PagelD# 322

Act does not preclude courts from making district-wide findings
continuing all jury trials.1}

For example, in United States v. Santacruz-Cortes, No. 20-

 

8566MJ-1, 2020 U.S. Dist. LEXIS 120498 (D. Ariz. July 9, 2020),
the deadline to indict the defendant under the Speedy Trial Act
was June 19, 2020.12 Id. at *3. On June 17, the court issued a
general order postponing grand jury proceedings until further
order of the court due to the pandemic, but no motion for
continuance was filed or case-specific order entered before June
19. Id. The defendant filed a motion to dismiss the indictment
based on a violation of the Speedy Trial Act. Id. at *1. The court
denied the defendant’s motion. Id. at *5, Although the court agreed
that “the General Orders are insufficient by themselves to exclude
time in particular cases,” id. at *4 (citing Zedner, 547 U.S. at

506-07), it held that the Act’s requirements for an ends-of-justice

 

11 Similarly in Correa, the Southern District of New York granted
a district-wide continuance after 9/11. 182 F. Supp. 2d at 327.
The District of Puerto Rico similarly appears to have relied on
district-wide continuances after Hurricane Maria. See Garcia-Baez,
2019 WL 2553621, at *4 & n.8; SAnchez-Senda, 2018 WL 1737615, at
*1-*2.

12 Under the Speedy Trial Act, the government has 30 days to indict
a defendant after arrest or summons. 18 U.S.C. § 3161(b). The
exclusions under § 3161(h) apply to § 3161(b) (indictments) as
well as § 3161(c) (trials). See id. § 3161(h) (“The following
periods of delay shall be excluded in computing the time within
which an information or an indictment must be filed, or in
computing the time within which the trial of any such offense must
commence... .”).

20
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 21 of 33 PagelD# 323

continuance were met because the court made the appropriate
findings in the general order and set forth its finding in the
record of the case in its opinion on the defendant’s motion to
dismiss. See id. at *4-*5.

Similarly, in United States v. Lev, Magistrate No. 17-3195,

 

2020 U.S. Dist. LEXIS 90534 (D.N.J. May 22, 2020), the court denied
the defendant’s motion to dismiss based on a violation of the
Speedy Trial Act and rejected the argument that standing orders
without case-specific findings cannot toll speedy trial clocks.
Id. at *1, *8-*10, *12-*13. In rejecting this argument, the court
reasoned that “the Standing Orders did make specific findings
regarding the COVID-19 pandemic that apply equally to this case
and all other criminal cases in this District.” Id. at *9; see

also United States v. Durbesula, Criminal Case No. 1:20cr90, 2020

 

U.S. Dist. LEXIS 208637, at *11 (W.D.N.C. Nov. 8, 2020) (holding
that the specific findings in the district court’s standing order
about the effect of the pandemic on “the ability of the Court to
provide proper and adequate jurors” applied equally to every
defendant and thus, once set forth in the record of the case, were

sufficient to toll the speedy trial clock); United States v. Kane,

 

No. MJ20-5054, 2020 U.S. Dist. LEXIS 150304, at *12-*13 (W.D. Wash.
June 9, 2020) (concluding that the “argument that the Court must
consider individual factors specific to each defendant misstates

the standard, which requires the Court to include specific factual

21
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 22 of 33 PagelD# 324

findings, as related to the present circumstances, in its
reasoning”); cf. Taylor, 2020 U.S. Dist. LEXIS 232741, at *18-*19
(citing Santacruz-Cortes and Kane approvingly but not reaching the
issue of whether the court’s standing orders are sufficient “by
themselves to toll [the defendant’s]} speedy trial clock”); United
States v. Green, No. 4:20crl1, 2020 U.S. Dist. LEXIS 209814, at *27
(E.D. Va. Nov. 9, 2020) (finding that the General Orders exclude
time from the speedy trial calculation);!3 United States v.
Dempsey, Civil Action No. DKC 20-2, 2020 U.S. Dist. LEXIS 127306,

at *3-*4 (D. Md. July 20, 2020) (same); United States v. Arthur,

 

No. 17cr253, 2020 U.S. Dist. LEXIS 101055, at *16 (D. Md. June 10,

2020) (same); United States v. Jones, No. 5:29cr171, 2020 U.S.

 

Dist. LEXIS 201571, at *8-*10 (N.D. Ohio Oct. 28, 2020) (same).
But see Olsen, 2020 U.S. Dist. LEXIS 193045, at *17 (holding that

an “‘ends of justice’ exclusion must be justified with reference

 

13 Pair argues that Green is distinguishable because the court made
specific findings about the jail where the defendant is
incarcerated. ECF No. 66 at 11-12. However, the court made those
findings when determining whether to continue the defendant’s
October 6 trial date - a date not excluded by any of the District’s
General Orders. Green, 2020 U.S. Dist. LEXIS 209814, at *27.
Further, Pair argues that the Court should discount cases, like
Green, in which it is not clear that the defendant challenged the
validity of a general order. The Court agrees that those cases are
less persuasive. Nonetheless, those cases are relevant because in
order to reach the finding that the general orders exclude time
from the speedy trial calculations, each judge had to conclude,
implicitly at least, that the general orders complied with the
Speedy Trial Act.

 

22
Case 3:20-cr-00003-REP Document 83 Filed 01/27/21 Page 23 of 33 PagelD# 325

to the specific factual circumstances in the particular case as of

the time the delay is ordered” (quoting United States v. Ramirez-

 

Cortez, 213 F.3d 1149, 1154 (9th Cir. 2000))); United States v.
Smith, 460 F. Supp. 3d 981, 985 (E.D. Cal. 2020) (“[T]he Court
cannot find that considerations surrounding COVID-19’s impact on
public safety and this Court’s operations will, in every case,
outweigh the best interest of the defendant and the public in a
speedy trial.”).

Furthermore, the simple fact is that Pair’s circumstances and
the effect of the pandemic on his case and the convening of a jury
a jury to decide it do not differ from the findings made in the
General Orders at issue. Pair does not contend otherwise.

The Supreme Court’s decision in Zedner does not foreclose
district courts from making district-wide findings justifying
ends-of-justice continuance. Zedner clarified that the Act only
excludes delay from continuances when a court follows the procedure
set out in § 3161(h)(7) and that the procedure set out in
§ 3161(h) (7) requires that a court makes ends-of-justice findings
at the time it grants the continuance. See Zedner, 547 U.S. at
506-07. The Supreme Court held that the continuance at issue did
not create an exclusion under the Act because the district court

did not make ends-of-justice findings at all (the court relied on

the defendant’s prospective waiver of his rights), id. at 495,

23
Case 3:20-cr-00003-REP Document 83 Filed 01/27/21 Page 24 of 33 PagelD# 326

507, not because the district court made findings that were not
specific to the defendant’s circumstances.14

Although the responsibility for making the requisite findings
for granting an ends-of-justice continuance falls on the Court,
the Court does note that Pair did not bring to the Court’s
attention the individual circumstances he now claims that the Court
should have considered until the MOTION. The first General Order
continuing jury trials, General Order 2020-02, encourages judges
to make “any necessary case-specific assessment and findings” if
“any speedy trial motions/challenges associated with the findings
in this District-Wide Order” are raised. General Order 2020-02 at
4. Pair made no challenge and filed no motion until more than six
months later. In fact, when the government filed a motion to
continue on March 31 based on, among other things, the findings of
General Orders 2020-02, 2020-06, and 2020-07, defense counsel did
not object. ECF No. 11 at 5 (“The United States has advised defense
counsel of the filing of this motion and defense counsel has no
objection to this motion.”). When discussing General Order 2020-

19's speedy trial findings with counsel on July 1, the Court

 

144 Similarly, the Fourth Circuit’s decision in Henry was a
straightforward application of Zedner: the continuance at issue
did not create a period of delay under the Act because the district
court relied on the defendants’ prospective waiver of their speedy
trial rights and did not make any ends-of-justice findings. See
538 F.3d at 304-06.

24
Case 3:20-cr-00003-REP Document 83 Filed 01/27/21 Page 25 of 33 PagelD# 327

advised, “[I]f there’s some situation that pertains to this case
that I have to deal with, you all have to bring it to my attention,
and I'll deal with it as a separate motion .. . .“” Tr. 2:16-19,
ECF No. 67. Pair brought no such situation to the Court’s
attention.

Pair does not dispute the General Orders’ factual findings,
argue that the General Orders’ findings do not apply in his case,
or articulate how his individual circumstances should change the

Court’s ends-of-justice analysis. Cf. United States v. Merrick,

 

No. 20cr9, 2020 U.S. Dist. LEXIS 120296, at *8 (D.N.H. July 8,
2020) (holding that the district’s standing orders excluded time
from the defendant’s speedy trial calculation when the defendant
had not provided “any reason for why the court’s findings [in the
standing orders] are inapplicable to his individual case, and he
has not shown that there are circumstances particular to his case
that outweigh the court’s speedy trial findings and _ the
continuances”). Therefore, having concluded that the Court made
the appropriate ends-of-justice findings when it granted the
continuances in the General Orders and having explicitly set forth
those findings in the record of this case by reference to the
General Orders, the Court finds that the continuances granted in
General Order 2020-02, 2020-07, 2020-12, 2020-16, and 2020-19
create an excludable delay under § 3161(h) (7) (A) from March 16

through September 13.

25
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 26 of 33 PagelD# 328

c. July 2 through September 22 is excluded under § 3161 (h) (7)
pursuant to the Court’s July 2 order.

The Court’s July 2 order excludes the period from September
14 through September 22 from Pair’s speedy trial calculation and
provides an alternative basis for excluding the period from July
2 through September 13.15 The July 2 order continued Pair’s trial
to September 30, 2020 and found “under 18 U.S.C. § 3161 (h) (7) {A)
and in accordance with General Order 2020-19, the ends of justice
served by granting a continuance outweigh the best interest of the
public and the defendant in a speedy trial.” ECF No. 19. Having
set forth above General Order 2020-19’s findings in the record of
this case, this ends-of-justice continuance operates to exclude
the period from the Court’s order through September 22 (when the
Court issued a new order (ECF No. 35) continuing Pair’s trial).

d. September 24 through November 19 is excluded under § 3161 (h) (7)
pursuant to the Court’s September 24 order.

The Court’s September 24 order continuing Pair’s trial to
December 7 excludes the period from September 24 through November
19 (when the Court issued a new order (ECF No. 43) continuing
Pair’s trial). This order stemmed from defense counsel’s September
18 motion to continue the trial because she needed to undergo

urgent surgery to avoid permanent disability. After hearing the

 

15 Pair does not specifically object to the Court’s July 2 order,
but he did not include the period covered by the order in his
accounting of excludable periods under the Act.

26
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 27 of 33 PagelD# 329

motion and appointing new counsel, the Court issued the September
24 order continuing Pair’s trial until December 7 to allow new
counsel time for adequate preparation, finding that “the interest
of justice served by granting the continuance outweighs the
interest of the defendant and the public [in] a speedy trial within
the time prescribed by 18 U.S.C. § 3161.” ECF No. 36.

Pair argues that this period should not be excluded because
this continuance was based on his counsel’s motion to continue
(“rather than one filed for or on behalf of the defendant”) and
because he did not consent to counsel filing a motion to continue.?
ECF No. 66 at 12; see also ECF No. 39 at 3 n.1. Both arguments
lack merit.

To begin, neither argument finds purchase in the text of the
Speedy Trial Act. The Act excludes the time from the filing of
“any pretrial motion . . . through the conclusion of the hearing
on, or other prompt disposition of, such motion.” 18 U.S.C.
§ 3161(h) (1) (D) (emphasis added). Further, this delay is
“automatically excludable” under the Act: a court need not inquire
into the distinction between defense counsel and defendant or the

defendant’s consent for this period to be excluded from the speedy

 

16 For the same reasons, Pair argues that September 18 through
September 22 should not be excluded. For the reasons stated below,
September 18 through September 22 is excluded under
§ 3161(h)(1)(D), in addition to the Court’s ends-of-justice
continuance granted in its July 2 order under § 3161 (h) (7).

27
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 28 of 33 PagelD# 330

trial calculation. See Bloate v. United States, 559 U.S. 196, 203

 

(2010). The Act also excludes “delay resulting from a continuance
granted by any judge on his own motion or at the request of the
defendant or his counsel or at the request of the attorney for the
Government.” 18 U.S.C. § 3161(h) (7) (A) (emphasis added). Although
the Act distinguishes between a motion of the defendant and a
motion of defense counsel, it is a distinction without a
difference: a court can grant an ends-of-justice continuance based
on either (or neither). Moreover, consent of the defendant is not
listed among the various factors that a court should consider when
granting an ends-of-justice continuance. See 18 U.S.C.
§ 3161 (h) (7) (B).

In addition, Pair has provided no basis for the Court to vary
from the general principle that defense counsel acts on the
defendant’s behalf when seeking or agreeing to trial delays. This
principle emerges from the Supreme Court’s decisions in two
contexts also involving a defendant’s right to a speedy trial. In
the context of the Sixth Amendment right to a speedy trial,!’ the

Supreme Court has held that “delays sought by counsel are

 

17 The Supreme Court’s holding in this context is particularly
relevant because the purpose of the Speedy Trial Act is “to give
effect to the sixth amendment right.” MacDonald, 456 U.S. at 7 n.7
(quoting S. Rep. No. 93-1021, at 1 (1974)).

28
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 29 of 33 PagelD# 331

ordinarily attributable to the defendants they represent.”!®

Vermont v. Brillon, 556 U.S. 81, 85 (2009). In this instance, the

 

Court reasoned that attorneys act as their clients’ agents. Id. at
82. And in the context of the Interstate Agreement on Detainers,
which (like the Speedy Trial Act) establishes a statutory right to
a speedy trial, the Supreme Court has held that defense counsel
can agree without the defendant’s consent to waive the defendant’s
right to a speedy trial.!9 New York v. Hill, 528 U.S. 110, 114-15
(2000). The Court reasoned that delaying trial falls under defense
counsel’s “full authority to manage the conduct of the trial”
because “only counsel is in a position to assess the benefit or
detriment of the delay to the defendant’s case.” Id. (quoting

Taylor v. Illinois, 484 U.S. 400, 417-18 (1988)).

 

In the context of the Speedy Trial Act, several courts of
appeals have rejected arguments similar to Pair’s. See United
States v. Gates, 709 F.3d 58, 66 (lst Cir. 2013) (“(I]n the
ordinary course and within the confines of the STA exclusion

provisions, defense counsel has the power to seek an STA

 

18 The Court noted that “[d]Jelay resulting from a systemic
‘breakdown in the public defender system” would be an exception to
this general rule. Id. No such breakdown is at issue here.

19 Although a defendant’s right to a speedy trial under the Speedy
Trial Act cannot be prospectively waived, Zedner, 547 U.S. at 500,
a motion for an ends-of-justice continuance has the same practical
effect as a waiver (delaying trial).

29
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 30 of 33 PagelD# 332

continuance without first informing his client or obtaining his

client’s personal consent.”); United States v. Lynch, 726 F.3d

 

346, 356 (2d Cir. 2013) (“[A] district court may grant a
continuance sought by counsel without the consent of the defendant
so long as the district court determines that the ends of justice
would be served . . . and sets forth its reasons on the record.”);

United States v. Stewart, 628 F.3d 246, 254 (6th Cir. 2010) (“(T]he

 

Speedy Trial Act ‘does not require a defendant’s consent to the
continuance’ in order for a judge to be able to grant a motion in

furtherance of the ends of justice.” (quoting United States v.

 

Sobh, 571 F.3d 600, 603 (6th Cir. 2009))); United States v. Herbst,

 

666 F.3d 504, 510 (8th Cir. 2012) (“[The defendant’s] opposition
to his counsel’s request for a continuance does not prevent that
time from being excluded from the speedy trial calculation.”);

United States v. Daychild, 357 F.3d 1082, 1094 (9th Cir. 2004)

 

(rejecting the argument that because defense counsel requested
continuances without the defendant’s knowledge or consent and
after the defendant expressed to the court his desire for a speedy
trial the delay resulting from these pretrial motions was not

excludable under 18 U.S.C. § 3161(h) (1) (D));29 cf. United States

 

 

20 The Ninth Circuit’s decision refers to § 3161(h) (1) (F); a 2008
amendment to the Speedy Trial Act redesignated § 3161(h)(1)(F) as
§ 3161(h)(1)(D). See Judicial Administration and Technical
Amendments Act of 2008, Pub. L. No. 110-406 § 13, 122 Stat. 4291,
4294,

30
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 31 of 33 PagelD# 333

v. Fields, 39 F.3d 439, 443 (3d Cir. 1994) (calling “disturbing”
the argument that a defendant’s speedy trial rights could be
violated by continuances granted on defense counsel’s motion). In
an unpublished opinion, the Fourth Circuit likewise held that a
court could presume that defense counsel spoke for a defendant in
requesting a continuance, even over the defendant’s objections.

United States v. Bryant, No. 96-4359, 1998 U.S. App. LEXIS 1408,

 

at *8-*9 (4th Cir. Feb. 2, 1998), abrogated on other grounds,

Zedner v. United States, 547 U.S. 489 (2006). The Fourth Circuit

 

reasoned that it would not permit defendants to “sandbag” the court
by picking and choosing when defense counsel represented them. Id.
at *9-*10.

Although the Court understands that Pair would have preferred
to proceed with the September trial date, his counsel acted on his
behalf and did not need his consent to move for a continuance.
Pair does not challenge either his counsel’s basis for the
continuance, see United States v. Eccleston, 615 F. App’x 776, 777
(4th Cir. 2015) (“Unavoidable health concerns are a valid reason
for granting a reasonable delay.”), or the Court’s finding that
continuing the trial date to December 7 was necessary to allow new
counsel adequate time to prepare. Thus, the period from September

24 to October 20 is properly excluded under § 3161(h) (7).

31
Case 3:20-cr-O0003-REP Document 83 Filed 01/27/21 Page 32 of 33 PagelD# 334

e@. October 21 through the present is excluded under § 3161 (h) (1) (D)
and § 3161 (h) (1) (H).

Finally, Pair concedes that the MOTION excludes at least the
period from October 21 through the present.?! ECF No. 66 at 6. Pair
filed the MOTION on October 21. The Court held a hearing on the
MOTION on December 9 and ordered further briefing, which concluded
on January 11, 2021. This period is excluded under § 3161(h) (1) (D).
Now that the post-trial briefing has concluded, § 3161(h) (1) (H)
excludes up to an additional 30 days (through February 10) from
Pair’s speedy trial calculation while the Court decides the
MOTION. 22

In conclusion, the Court finds that the Speedy Trial Act
excludes February 5, March 16 through September 22, and September
24 through the present from Pair’s speedy trial calculation. Thus,

Pair has accumulated at most 44 speedy trials days since February

 

21 Pair initially raised the alleged violations of his speedy trial
rights in a letter mailed to the Court on October 2 and received
by the Court on October 5. The parties disagree about whether this
letter should also be considered a pretrial motion that creates a
period of delay under § 3161(h)(1)(D). Because the Court’s
September 24 order continuing Pair’s trial to December 7 provides
an alternative basis to exclude the period from October 5 through
October 20 from the speedy trial calculation, it is not necessary
to resolve whether the letter should be considered a pretrial
motion.

22 Beyond February 10, the Court’s order continuing Pair’s trial
from January 19 to March 8 excludes the period from January 19
through March 8. ECF No. 77. The order explicitly incorporated
General Order 2021-01's speedy trial findings in the record of
this case and made appropriate ends-of-justice findings under
§ 3161 (h) (7) (A). Id.

32
Case 3:20-cr-00003-REP Document 83 Filed 01/27/21 Page 33 of 33 PagelD# 335

1, 2020,23 and his speedy trial rights under the Act have not been
violated.
CONCLUSION

For the reasons stated above, DEFENDANT’S MOTION TO DISMISS
INDICTMENTS FOR VIOLATIONS OF DEFENDANT’S SPEEDY TRIAL (ECF No.
39) will be denied as to the alleged violation of the Speedy Trial
Act. The Sixth Amendment issue will be addressed in a forthcoming
Memorandum Opinion.

It is so ORDERED.

ee

Robert E. Payne
Senior United States District Judge

 

Richmond, Virginia
Date: January ai. 2021

 

23 The Court assumes without deciding that the Act does not provide
a basis to exclude September 23 from Pair’s speedy trial
calculation. Although the Court has rejected Pair’s only
objections to excluding this day (that counsel did not file the
motion to continue on his behalf and did not have his consent) and
Pair bears the burden of proving violations of the Speedy Trial
Act, the Court nevertheless notes that the order grants an open-
ended continuance, and the Fourth Circuit has never ruled on the
issue of whether the Act permits open-ended ends-of-justice
continuances. Because neither party briefed this issue and because
a single day is not dispositive of Pair’s claim, the Court reserves
decision on this issue and assumes without deciding that September
23 is not excludable.

33
